Case 19-35482-KLP             Doc 28       Filed 01/02/20 Entered 01/02/20 12:17:16   Desc Main
                                          Document      Page 1 of 12



                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION
__________________________________________
                                           )
In re:                                     )    Chapter 7
                                           )
Breandra Nicole Stewart                    )
                                           )
       Debtor.                             )    Case No. 19-35482-KLP
__________________________________________)

NOTICE OF AND MOTION (1) TO COMPEL COOPERATION WITH TRUSTEE AND
  TURNOVER OF INFORMATION AND (2) FOR AN ORDER TO SHOW CAUSE

        PLEASE TAKE NOTICE that Jennifer J. West, Chapter 7 Trustee for the bankruptcy
estate of Breandra Nicole Stewart (“Trustee”) pursuant to 11 U.S.C. § 105(a) and Rule 4002 of
the Federal Rules of Bankruptcy Procedure (the “Rules”), moves the Court for an Order (a)
Compelling the Debtor and Debtor’s counsel to cooperate with the Trustee by turning over
information requested, and (b) Directing the Debtor and Debtor’s counsel to Show Cause as to
why the Debtor and her counsel should not be sanctioned for their failure to cooperate with the
Trustee (the “Motion”).

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, then you may wish to consult one.)

         If you do not want the Court to grant the Motion or if you want the Court to consider
your views on the Motion, then you or your attorney should file with the Court, at the address
shown below, a written response on or before January 29, 2020, which is seven (7) days prior
to the scheduled hearing on this Motion. If you mail your written objection to the Court for
filing, then you must mail it early enough so the Court and the Trustee, will receive it on or
before January 29, 2020.

         William C. Redden, Clerk
         U.S. Bankruptcy Court
         Eastern District of Virginia
         701 E. Broad Street, 5th Floor
         Richmond, Virginia 23219

You must also mail a copy to:


Jennifer J. West, Esq. (VSB No. 47522)
Spotts Fain PC
411 East Franklin Street, Suite 600
Richmond, Virginia 23219
Telephone:          (804) 697-2000
Facsimile:          (804) 697-2100
Chapter 7 Bankruptcy Trustee for Debtor
Case 19-35482-KLP        Doc 28     Filed 01/02/20 Entered 01/02/20 12:17:16           Desc Main
                                   Document      Page 2 of 12



        Jennifer J. West, Trustee
        Spotts Fain PC
        411 East Franklin Street, Suite 600
        Richmond, Virginia 23219

 You must attend a hearing to be held on February 5, 2020 at 11:00 a.m. in Judge Phillips’
 Courtroom, United States Bankruptcy Court, 701 E. Broad St., Room 5100, Richmond, Virginia
 23219.

       If you or your attorney do not take these steps, then the Court may decide that you do not
oppose the relief sought in the Motion and may enter an Order granting that relief.


 MOTION (1) TO COMPEL COOPERATION WITH TRUSTEE AND TURNOVER OF
         INFORMATION AND (2) FOR AN ORDER TO SHOW CAUSE

       Jennifer J. West, the Chapter 7 trustee for the bankruptcy estate of Breandra Nicole

Stewart (“Trustee”), pursuant to 11 U.S.C. § 105(a) and Rule 4002 of the Federal Rules of

Bankruptcy Procedure (the “Rules”), moves the Court for an Order (a) Compelling the Debtor

and Debtor’s counsel to cooperate with the Trustee by turning over requested information and (b)

Directing the Debtor and Debtor’s counsel to Show Cause as to why the Debtor and her counsel

should not be sanctioned for their failure to cooperate with the Trustee (the “Motion”).

       In support, the Trustee states as follows:

       1.      On October 16, 2019 (the “Petition Date”), the Debtor filed with the Court a

voluntary petition seeking relief pursuant to chapter 7 of title of the United States Code (the

“Code”).

       2.      Jennifer J. West was appointed interim Trustee and continues to serve as Trustee

in the Debtor’s bankruptcy case.

       3.      The section 341 meeting of creditors was first convened on November 19, 2019,

and adjourned to December 10, 2019 for production of additional documentation and

information including: (a) a recorded homestead deed; (b) bank statements with running balance




                                                    2
Case 19-35482-KLP        Doc 28    Filed 01/02/20 Entered 01/02/20 12:17:16             Desc Main
                                  Document      Page 3 of 12



information (the “Account Information”); and (c) a copy of the post-petition fee agreement

entered into between the Debtor and the Debtor’s counsel (the “Fee Agreement”).

        4.     The Debtor has an online bank account through First Third Bank, and the

statements the Debtor produced do not include a running balance to substantiate the balance

listed on the Debtor’s schedules and exempted on the Debtor’s homestead deed.

        5.     It is customary for Debtors and/or their counsel to provide the chapter 7 panel

trustees evidence of the calculations used to arrive at the bank account balances scheduled when

the statements provided by the financial institution do not include running balance information.

The Trustee requested the Debtor and/or her counsel provide the Account Information to show

how they arrived at the scheduled amount of $820.39 in this case.

        6.     The Trustee also requested that the Debtor and/or her counsel produce a copy of

the Fee Agreement entered into between the Debtor and her counsel because the arrangement is

unusual in that it is a post-petition arrangement which calls for a fee that is substantially higher

than the typical pre-petition fee arrangement. The Trustee submits that understanding the terms

and conditions of the Debtor’s retention of counsel is well within the Trustee’s purview for

purposes of review and administration of a chapter 7 bankruptcy estate.

        7.     On December 9, 2019, the Debtor’s attorney, Matthew Throop sent an email to

the Trustee advising that “I have to decline your requests to provide a running balance and a fee

agreement. With all due respect, I do not find your requests to be reasonable. Sorry that we do

not see eye to eye on this.” A copy of the email is attached hereto as Exhibit 1.

        8.     The Debtor and her counsel, Mr. Throop, appeared at the adjourned 341 meeting

of creditors on December 10, 2019. Mr. Throop again refused to provide the Fee Agreement and

advised the Trustee that “you can do the math” with regard to the request for the Account




                                                 3
Case 19-35482-KLP        Doc 28    Filed 01/02/20 Entered 01/02/20 12:17:16             Desc Main
                                  Document      Page 4 of 12



Information. Mr. Throop further stated that the Trustee should “file a motion.”

         9.    The 341 meeting of creditors was re-adjourned to January 14, 2019 for production

of the Fee Agreement and the Account Information.

         10.   The homestead deed was received, but the other requested information has not

been forthcoming.

         11.   The Trustee submits that the information requested is neither unreasonable nor

onerous for the Debtor and/or her counsel to provide, and requests that the Debtor and her

counsel be compelled to turnover the Fee Agreement and Account Information without further

delay.

         12.   The Trustee further requests that this Court issue an order for the Debtor and her

counsel to appear before this Court and show cause why they should not be sanctioned for failing

to produce this information and requiring the Trustee to file this Motion.

         13.   Rule 4002(a)(4) of the Federal Rules of Bankruptcy Procedure requires the

Debtor to “cooperate with the trustee in the preparation of an inventory, the examination of

proofs of claim, and the administration of the estate.”

         14.    “Section 105 of the Bankruptcy Code provides that ‘[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.’” In re Hookup, L.L.C., No. 12-33202-KRH, 2013 Bankr. LEXIS 170, at *6 (Bankr. E.D.

Va. Jan. 15, 2013) (citing 11 U.S.C. § 105(a)).

         15.   The Debtor’s failure to produce the requested information constitutes a failure to

cooperate with the Trustee in the administration of the estate in violation of Rule 4002.

         16.   This Court should issue an order directing the Debtor and her counsel, Matthew

Throop, to (a) turnover the Fee Agreement and Account Information and (b) appear before the




                                                  4
Case 19-35482-KLP        Doc 28    Filed 01/02/20 Entered 01/02/20 12:17:16             Desc Main
                                  Document      Page 5 of 12



Court to show cause as to why they should not be sanctioned for their refusal and failure to

cooperate with the Trustee’s reasonable requests to produce the Fee Agreement and the Account

Information.

       17.     The Trustee respectfully requests a waiver of Local Bankruptcy Rule 9013-1(G),

which requires a separate memorandum of points and authorities to accompany a motion.

       WHEREFORE, the Trustee respectfully requests that the Court enter an Order (a)

compelling the Debtor to produce running balance information for the bank account at First

Third Bank, (b) compelling the Debtor and/or her counsel to turnover a copy of the Fee

Agreement, and (c) directing the Debtor and her counsel to Show Cause why they should not be

sanctioned for their failure to cooperate with the Trustee’s requests, including but not limited to:

(i) a monetary sanction payable to the Trustee for her costs associated with bringing this motion

in an appropriate amount to be determined by the Court; (ii) requiring that the Fee Agreement

and Account Information be provided to the Trustee within seven (7) days of the date of entry of

an order granting this Motion; and (iii) for such other and further relief as this Court deems just

and proper.

DATED: January 2, 2020                        JENNIFER J. WEST, TRUSTEE

                                              By: /s/ Jennifer J. West
                                                       Counsel


Jennifer J. West, Esq. (VSB No. 47522)
Spotts Fain PC
411 East Franklin Street, Suite 600
Richmond, Virginia 23219
Telephone:     (804) 697-2000
Facsimile:     (804) 697-2100
Chapter 7 Bankruptcy Trustee for the Debtor




                                                 5
Case 19-35482-KLP       Doc 28    Filed 01/02/20 Entered 01/02/20 12:17:16          Desc Main
                                 Document      Page 6 of 12



                               CERTIFICATE OF SERVICE

        I hereby certify that on January 2, 2020 I caused to be served a copy of the foregoing
Notice and Motion to be served via electronic mail or notice on all parties that receive CM/ECF
notification, including the following persons, including all necessary parties:

Matthew S. Throop, Esq.                           Breandra Nicole Stewart
Throop Law P.C.                                   4003 Brandywine Dr.
530 E Main Street STE 1020                        North Prince George, VA 23860
Richmond, VA 23219

Shannon Pecoraro, Esq.
Office of the U.S. Trustee
701 E. Broad St., Suite 4304
Richmond, VA 23219



                                                    /s/ Jennifer J. West




                                              6
        Case 19-35482-KLP           Doc 28      Filed 01/02/20 Entered 01/02/20 12:17:16                   Desc Main
                                               Document      Page 7 of 12                                         Exhibit 1

Jennifer West

From:                 Matthew S. Throop, Esq. <Matthew@throoplaw.com>
Sent:                 Friday, December 6, 2019 5:50 PM
To:                   Jennifer West
Subject:              [External Sender] RE: Breandra Nicole Stewart 19-35482-KLP Ch 7


Ms. West,

While I am not one to try and pick a fight with a trustee, I have to decline your requests to provide a running balance
and a fee agreement. With all due respect, I do not find your requests to be reasonable. Sorry that we do not see eye to
eye on this.


Sincerely,

Matthew S. Throop, Esq.
Attorney & Counselor at Law




530 East Main Street, Suite 1020
Richmond, VA 23219
(804) 215-1515
(804) 299-5202 (fax)
matthew@throoplaw.com

NOTICE: The information transmitted is intended for the named and intended recipient and may contain confidential, privileged
information or material. Any review, re‐transmission or other use of this information by anyone other than the named and
intended recipient is prohibited. If you believe you received this message and are not the named and intended recipient, please
contact the sender and delete the message in its entirety.


From: Jennifer West <JWest@spottsfain.com>
Sent: Thursday, November 21, 2019 1:16 PM
To: Matthew S. Throop, Esq. <Matthew@throoplaw.com>
Cc: Kim Lord <klord@spottsfain.com>
Subject: RE: Breandra Nicole Stewart 19‐35482‐KLP Ch 7

Matthew:




                                                               1
        Case 19-35482-KLP              Doc 28
                                            Filed 01/02/20 Entered 01/02/20 12:17:16 Desc Main
                                           Document       Page 8 of 12
It is standard procedure for counsel to do the math and provide the Trustee with a running balance on all
accounts that do not otherwise provide them. Please prepare a running balance and provide it to Ms. Lord at
your earliest convenience.

If you would like to talk about the fee agreement, please feel free to give me a call. I have not, and am not,
challenging the agreement or your fee. It is not an unreasonable request for me to see the fee agreement from
you or any other attorney. If you are not willing to provide a copy, please let me know why.

Thank you.




Jennifer J. West
Shareholder

Spotts Fain PC
411 E. Franklin Street, Suite 600
Richmond, VA 23219
(804) 697-2094 Direct
(804) 697-2194 Fax
jwest@spottsfain.com


        BIO | LINKEDIN | VCARD
This e-mail may contain confidential or
privileged information. If you are not the
intended recipient, please advise by return e-mail
and delete immediately without reading or
forwarding to others.



From: Kim Lord <klord@spottsfain.com>
Sent: Thursday, November 21, 2019 1:11 PM
To: Jennifer West <JWest@spottsfain.com>
Subject: FW: Breandra Nicole Stewart 19‐35482‐KLP Ch 7

See below…



Kim A. Lord
Trustee Assistant

Spotts Fain PC
411 E. Franklin Street, Suite 600
Richmond, VA 23219
(804) 421-3242 Direct
(804) 421-3243 Fax
klord@spottsfain.com




                                                         2
        Case 19-35482-KLP           Doc 28      Filed 01/02/20 Entered 01/02/20 12:17:16                   Desc Main
                                               Document      Page 9 of 12
From: Matthew S. Throop, Esq. <Matthew@throoplaw.com>
Sent: Thursday, November 21, 2019 1:07 PM
To: Kim Lord <klord@spottsfain.com>; Kyle ‐ Throop Law <kyle@throoplaw.com>
Cc: Lance ‐ Throop Law <lance@throoplaw.com>; Stephen L. Flores, Esq. <Stephen@throoplaw.com>
Subject: [External Sender] RE: Breandra Nicole Stewart 19‐35482‐KLP Ch 7

The bank statement was previously provided. The trustee requested a “running balance” as this does not have one.
Unfortunately, this particular bank does not provide statements with a running balance. This has become more and
more common with pre‐paid debit cards and online banks.

Also, the trustee requested the post‐petition fee agreement Please have the trustee call me about this. I would like to
have a brief dialogue with her regarding this request.

and finally, please provide a recorded copy of the Homestead Deed. We are waiting to record the HSD because we want
to be sure the trustee agrees with our amounts. If she does not, please let us know and we can make the adjustments.


Sincerely,

Matthew S. Throop, Esq.
Attorney & Counselor at Law




530 East Main Street, Suite 1020
Richmond, VA 23219
(804) 299-5222
(804) 299-5202 (fax)
matthew@throoplaw.com

NOTICE: The information transmitted is intended for the named and intended recipient and may contain confidential, privileged
information or material. Any review, re‐transmission or other use of this information by anyone other than the named and
intended recipient is prohibited. If you believe you received this message and are not the named and intended recipient, please
contact the sender and delete the message in its entirety.


From: Kim Lord <klord@spottsfain.com>
Sent: Wednesday, November 20, 2019 4:29 PM
To: Kyle ‐ Throop Law <kyle@throoplaw.com>
Cc: Lance ‐ Throop Law <lance@throoplaw.com>; Matthew S. Throop, Esq. <Matthew@throoplaw.com>; Stephen L.
Flores, Esq. <Stephen@throoplaw.com>
Subject: RE: Breandra Nicole Stewart 19‐35482‐KLP Ch 7

Hi Kyle,

The bank statement was previously provided. The trustee requested a “running balance” as this does not have one.



                                                               3
       Case 19-35482-KLP          Doc 28    Filed 01/02/20 Entered 01/02/20 12:17:16                Desc Main
                                           Document     Page 10 of 12
Also, the trustee requested the post‐petition fee agreement and finally, please provide a recorded copy of the
Homestead Deed.



Kim A. Lord
Trustee Assistant

Spotts Fain PC
411 E. Franklin Street, Suite 600
Richmond, VA 23219
(804) 421-3242 Direct
(804) 421-3243 Fax
klord@spottsfain.com




From: Kim Lord
Sent: Tuesday, November 19, 2019 4:54 PM
To: 'Kyle ‐ Throop Law' <kyle@throoplaw.com>
Cc: Lance ‐ Throop Law <lance@throoplaw.com>; Matthew S. Throop, Esq. <Matthew@throoplaw.com>; Stephen L.
Flores, Esq. <Stephen@throoplaw.com>
Subject: RE: Breandra Nicole Stewart 19‐35482‐KLP Ch 7

Thank you. I will pull the amendments off of Pacer.

From: Kyle ‐ Throop Law <kyle@throoplaw.com>
Sent: Tuesday, November 19, 2019 4:50 PM
To: Kim Lord <klord@spottsfain.com>
Cc: Lance ‐ Throop Law <lance@throoplaw.com>; Matthew S. Throop, Esq. <Matthew@throoplaw.com>; Stephen L.
Flores, Esq. <Stephen@throoplaw.com>
Subject: [External Sender] Breandra Nicole Stewart 19‐35482‐KLP Ch 7
Importance: High

Hi Ms. Lord,

Please see the attached filed amended schedules, attached bank statement, requested screenshot (below), and advise if
anything further is needed. Please also see the attached unrecorded homestead deed and advise if any changes are
needed prior to recording.

Thanks,

Kyle M. Hermann
Bankruptcy Paralegal




530 East Main Street, Suite 1020
                                                           4
       Case 19-35482-KLP            Doc 28     Filed 01/02/20 Entered 01/02/20 12:17:16                    Desc Main
                                              Document     Page 11 of 12
Richmond, VA 23219
(804) 299-5222
(804) 299-5202 (fax)
kyle@throoplaw.com

NOTICE: The information transmitted is intended for the named and intended recipient and may contain confidential, privileged
information or material. Any review, re‐transmission or other use of this information by anyone other than the named and
intended recipient is prohibited. If you believe you received this message and are not the named and intended recipient, please
contact the sender and delete the message in its entirety.

From: Latrecia Thorne <latrecia2010@gmail.com>
Sent: Tuesday, November 19, 2019 1:21 PM
To: Kyle ‐ Throop Law <kyle@throoplaw.com>
Subject: Breandra Stewart




                                                               5
Case 19-35482-KLP   Doc 28    Filed 01/02/20 Entered 01/02/20 12:17:16   Desc Main
                             Document     Page 12 of 12




                                         6
